Case 2:16-md-02724-CMR Document 1603-2 Filed 11/20/20 Page 1 of 10
                                                                     1


 1                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 2                                - - -

 3                                     : MDL 2724
        IN RE:                         :
 4                                     : CIVIL ACTION NO.
        GENERIC PHARMACEUTICALS        : 16-MD-2724
 5      PRICING ANTITRUST              :
        LITIGATION                     : STATUS CONFERENCE
 6   _______________________________________________________________

 7
                                   James A. Byrne U.S. Courthouse
 8                                 Via videoconference
                                   July 9, 2020
 9                                 Commencing at 1:40 p.m.
     _______________________________________________________________
10
                   BEFORE THE HONORABLE CYNTHIA M. RUFE
11   _______________________________________________________________

12
     APPEARANCES:
13
     FOR DIRECT             FINE, KAPLAN AND BLACK
14   PURCHASER              BY: ROBERTA D. LIEBENBERG, ESQUIRE
     PLAINTIFFS PSC,        BY: PAUL COSTA, ESQUIRE
15   END-PAYER              BY: JEFFREY S. ISTVAN
     PLAINTIFFS PSC,        One South Broad Street
16   INDIRECT RESELLERS     Suite 2300
     PSC, STATE             Philadelphia, Pennsylvania 19107
17   ATTORNEYS GENERAL      (215) 567-6565
     PLAINTIFFS             rliebenberg@finekaplan.com
18                          pcosta@finekaplan.com
                            jistvan@finekaplan.com
19
20
     FOR STATE              ATTORNEY GENERAL'S OFFICE - ELM
21   ATTORNEYS GENERAL      BY: W. JOSEPH NIELSEN, ESQUIRE
     PLAINTIFFS             55 Elm Street
22                          Hartford, Connecticut 06106
                            (860) 808-5396
23                          joseph.nielsen@ct.gov

24
25
Case 2:16-md-02724-CMR Document 1603-2 Filed 11/20/20 Page 2 of 10
                                                                          35


 1   addressing class certification on an overarching conspiracy

 2   case, whereas the current recommendation does not address class

 3   certification on an overarching conspiracy case.

 4             But we think that's a significant issue in this

 5   litigation that Your Honor should entertain.

 6             THE COURT:    Thank you.

 7             MR. KORPUS:    And I did neglect to say -- I'm sorry.

 8             THE COURT:    Go ahead.

 9             MR. KORPUS:    I did neglect to mention on the

10   individual conspiracy cases that were proposed by the private

11   plaintiffs, it is our view that in trying an overarching

12   conspiracy case, by definition, you also need to try the

13   individual conspiracies as part of that conspiracy.

14             So we think you would be informing the parties of the

15   risk and rewards of those alleged conspiracies by trying the

16   overarching cases.

17             And you did receive a letter concerning pravastatin in

18   particular from Glenmark, I believe.       I don't know if you saw

19   that.

20             THE COURT:    I did.   I did.

21             One second.

22             You mentioned Glenmark.     I was going to bring that up.

23             Glenmark had a letter submitted that I already knew

24   the situation because DOJ did inform the Court, I guess it was

25   yesterday, might have been the day before, concerning a new
Case 2:16-md-02724-CMR Document 1603-2 Filed 11/20/20 Page 3 of 10
                                                                           36


 1   indictment here in the EDPA concerning Glenmark, also filed and

 2   assigned to Judge Barclay Surrick, a colleague on this court

 3   who is handling the other indictments in this area and nature.

 4             And I don't have any other information.       That is

 5   public.   It's been filed.    It's a grand jury indictment, so it

 6   is not private or confidential information any longer.

 7             And of course I understand that in any case where

 8   indictment might be pending or investigation is pending,

 9   there's always Fifth Amendment considerations.        But for

10   example, we know that we can work through some of those.

11   Whether you agree with a special master or whether I have to

12   rule on it, there's a way to do that ad hoc, case by case.        I

13   see no reason that is a blanket stay on any discovery and even

14   motions practice if that's the case.

15             I want you to know that at this point, in all the

16   years of investigation, there can't possibly be a stay of all

17   civil litigation, unless it's really so permeated that nothing

18   can happen.   And I don't know that yet.      So I wouldn't be

19   granting a stay on any particular cases right now just because

20   there are indictments and convictions in some of those cases.

21             MR. KORPUS:    We understand, Your Honor.     We are

22   talking about a selection of bellwether and not a stay, which I

23   think raises different considerations.

24             THE COURT:    Yes, it does.    But I thought I should

25   bring that up so everyone could know what I was thinking.
Case 2:16-md-02724-CMR Document 1603-2 Filed 11/20/20 Page 4 of 10
                                                                          37


 1             And someone on the telephone does want to speak.

 2             Who is it?

 3             MR. REED:    Your Honor, forgive me for interrupting.

 4   It's Steve Reed on behalf of Glenmark.

 5             THE COURT:    You are not interrupting.     I'm welcoming

 6   your interruption.

 7             Yes?

 8             MR. REED:    I did speak over people and I apologize.

 9             So Your Honor, I appreciate the opportunity to address

10   the issue.

11             First, one point of clarification, there is no grand

12   jury indictment.    DOJ chose to proceed by way of information.

13   That's an issue that was raised with Judge Surrick and --

14             (Court reporter clarification.)

15             THE COURT:    We're going to move up the volume and ask

16   you to repeat that because I do think it's important.

17             You didn't have much after that, did you?

18             If that's an information, my understanding of the

19   filing of informations is that's by consent.        Otherwise, you

20   have to get a grand jury.

21             MR. REED:    Your Honor, that's Glenmark's understanding

22   to be well.   But to be clear, Glenmark did not consent to

23   proceed by way of information.      So that is an issue that we

24   have raised and intend to address with Judge Surrick.

25             It's not, Your Honor, I think germane to the issue
Case 2:16-md-02724-CMR Document 1603-2 Filed 11/20/20 Page 5 of 10
                                                                         38


 1   that we're discussing here, but I did want to be clear on the

 2   record.

 3              THE COURT:    You're right.    It's not germane to

 4   Lexecon.   And thank you, Mr. Reed.

 5              I do think it's an anomaly, and Judge Surrick is going

 6   to figure that one out.

 7              MR. REED:    Your Honor, if I may continue, just for a

 8   moment.

 9              THE COURT:    Yes, Mr. Reed.

10              MR. REED:    It's Steve Reed.

11              On the other point, we appreciate and obviously we'll

12   respect your guidance on a stay.

13              Just to be clear, Glenmark is not at this time seeking

14   a stay.    We thought it was important to call this issue here to

15   your attention promptly as you're considering the selection of

16   bellwethers for the reasons set forth in my letter, and I'm

17   happy to elaborate.     We think the fact that there is a criminal

18   proceeding, given the Fifth Amendment concerns that you

19   recognize, concerns about expanding the scope of criminal

20   discovery and the limits of Rule 16(b) of the Rules of Criminal

21   Procedure but with parallel civil issues, for a host of

22   reasons, we think pravastatin is an unsuitable and equally

23   wrong choice as a bellwether.

24              Although that's the point we wanted to raise this

25   development with you as you consider choosing among the various
Case 2:16-md-02724-CMR Document 1603-2 Filed 11/20/20 Page 6 of 10
                                                                           39


 1   options for bellwethers, we respectfully submit that

 2   pravastatin should not be a bellwether for the reasons we've

 3   stated.

 4               THE COURT:   Thank you, Mr. Reed.    You did state very

 5   clearly in your letter that you were not seeking a stay on

 6   behalf of Glenmark to stay all proceedings.        And you copied

 7   this to many other counsel, plaintiffs, defense, special

 8   masters, so I wasn't worried about bringing this up.

 9               But it brings to mind the number of opportunities

10   there are to -- roadblocks in terms of depositions primarily

11   and other types of discovery.

12               And I know that Special Master Merenstein has dealt

13   with a few of these.

14               I do think that we can do with a few less of those

15   roadblocks by carefully choosing bellwethers.        But in no way,

16   shape or form does the selection of bellwether trials create a

17   pass or an unofficial stay for any other case.        Discovery is to

18   not just commence but to be vigorously sought in as many cases

19   as possible, in as comprehensive and consolidated a way as

20   possible.

21               So we are happy that -- to receive the information

22   that you imparted, Mr. Reed.      And we will certainly consider

23   your request not to include Glenmark in a bellwether, not at

24   this moment, anyway.

25               Thank you.
Case 2:16-md-02724-CMR Document 1603-2 Filed 11/20/20 Page 7 of 10
                                                                           40


 1               And was there another person on the telephone --

 2               Was there another person on the telephone?

 3               MR. DeMATTEO:   Yes, Your Honor.   This is Tom DeMatteo

 4   from DOJ.

 5               THE COURT:    Oh, I didn't know you were on the phone.

 6   I would have called on you earlier.

 7               MR. DeMATTEO:   No problem.   I just wanted to confirm

 8   that it was an information and also just to reiterate DOJ's

 9   position as we filed our statement of interest back in March.

10   We don't take a position on what the best case for the

11   bellwether is.    And the parties can keep with discovery to

12   prioritize depositions unaffected by the stay.        You know, any

13   bellwether selected should be able to progress efficiently.

14               THE COURT:    Thank you.   I think that's clear.    Thank

15   you very much.

16               MR. DeMATTEO:   You're welcome, Your Honor.

17               THE COURT:    Now we'll go back to you, Mr. Istvan.

18               MR. ISTVAN:   I just wanted to respond briefly about

19   Glenmark.

20               We don't think that the information against Glenmark

21   changes the suitability of pravastatin as a bellwether at all.

22               As you know, the DOJ investigation is ongoing.      The

23   next DOJ information or indictment could easily involve one of

24   the other single drug cases that are pending here.         So the fact

25   that pravastatin has now been selected and identified as one in
Case 2:16-md-02724-CMR Document 1603-2 Filed 11/20/20 Page 8 of 10
                                                                            41


 1   which there was criminal wrongdoing doesn't seem to me to

 2   change anything.

 3               We briefed fairly extensive the individual defendants'

 4   arguments because of the potential of criminal indictment they

 5   should not have to participate in a bellwether.

 6               The same arguments apply to Glenmark.     They don't get

 7   a pass on civil litigation or a delay on civil litigation

 8   simply because they might get indicted or that there's an

 9   information.    Right?   All of the defendants are in that same

10   situation.    They all might get indicted.     There might be an

11   information against any of them.

12               And then with respect to Glenmark's witnesses, there

13   are some Glenmark witnesses.      There are some witnesses from

14   every defendant that are on the DOJ's list that they want

15   deferred.

16               The pravastatin information didn't change anything on

17   that list.    They're all the same witnesses.      No one has been

18   added or subtracted.     If anything, it's possible that the

19   pravastatin -- the DOJ's pravastatin piece may go faster than

20   the others.

21               And also there's another defendant, Apotex, which has

22   been the subject of DOJ investigation and action.         And Apotex

23   has a deferred prosecution agreement on pravastatin and has

24   admitted liability.

25               And therefore, it's possible -- it's possible, right,
Case 2:16-md-02724-CMR Document 1603-2 Filed 11/20/20 Page 9 of 10
                                                                          42


 1   that more witnesses might actually testify on pravastatin than

 2   on some of the other drugs, because certain defendants'

 3   liability with respect to the criminal investigation has

 4   already been determined on pravastatin.       So we think if

 5   anything, the argument in favor of pravastatin is stronger now

 6   that the case is more developed with the DOJ and there's less

 7   uncertainty.

 8               THE COURT:    Thank you.   I appreciate your comments.

 9               MR. REED:    Your Honor, may I address -- Steve Reed

10   again.   May I address that briefly?

11               THE COURT:    Yes.   Mr. Reed and then to you, Mr.

12   Blechman.

13               MR. REED:    I shouldn't have to say this, but it sounds

14   like I need to.

15               The fact that there is an information filed means

16   there are allegations of wrongdoing.       There's no evidence of

17   criminal conduct with respect to pravastatin or otherwise.

18   These are allegations.      They overlap with the allegations in

19   the civil claims, and that's precisely why we believe that

20   pravastatin is a poor choice as a bellwether.

21               Glenmark is not looking for any kind of pass in this

22   MDL.   We expect to participate in discovery as we have been.

23   We're talking rather specifically about a product that is

24   directly at issue in a criminal proceeding.        It's customary, as

25   I'm sure Your Honor knows.       You have discretion when -- it is
Case 2:16-md-02724-CMR Document 1603-2 Filed 11/20/20 Page 10 of 10
                                                                           43


 1   not unusual for a judge who is presiding over a civil matter to

 2   allow the criminal matter to proceed first for pretty obvious

 3   concerns.    But again, what we're -- we're not asking for a

 4   stay.   We're suggesting that there are a number of choices the

 5   Court has as bellwethers.      I'm not going to reargue this point,

 6   which have been briefed extensively and argued extensively.

 7   But as you consider which would be the most productive,

 8   informative bellwethers to move this MDL along, I would

 9   respectively submit that pravastatin shouldn't be among them,

10   because it presents unique challenges.       Right now the fact that

11   other criminal informations or indictments might be filed in

12   the future is a fact that we all have to deal with.         But why

13   would the Court want to buy into a known problem now because of

14   the concerns about the potential but unknown problems in the

15   future.

16               THE COURT:   Thank you, Mr. Reed.

17               Mr. Blechman?

18               MR. BLECHMAN:   Yes, Your Honor.    Thank you, very much.

19   I had my phone on mute before when plaintiffs were speaking.          I

20   didn't figure out how to unmute it in time, so thank you for

21   the opportunity.

22               I wanted to note in connection with the bellwethers

23   the special master's report and recommendation notes on page 4,

24   Footnote 4, that the Kroger Direct Action Plaintiffs, which

25   include Kroger, Albertsons and HEB, all of whom have a
